—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered April 4, 2001, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision as to whether to permit a defendant to withdraw a previously entered plea of guilty rests within the sound discretion of the court (see People v Hagzan, 155 AD2d 616). In the instant case, the defendant knowingly and voluntarily made a complete plea allocution in the presence of competent counsel, after the court had fully apprised him of the consequences of his plea (see People v Harris, 61 NY2d 9). Moreover, at no time did the defendant claim that he was innocent or assert that he had been coerced into pleading guilty. The sole basis for his application to withdraw his plea was that he was unhappy with his bargained for sentence. Under these circumstances, it was a provident exercise of discretion to deny the motion (see People v Hagzan, supra).
The defendant was not deprived of his right to the effective assistance of counsel (see People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137). Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.